
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 899
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2009
			Ms. Shea-Porter (for
			 herself and Mr. Hodes) submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Honoring the members of the New Hampshire
		  National Guard for their service to the State of New Hampshire and the
		  contributions of the New Hampshire National Guard to the domestic and
		  international missions of the Armed Forces through the patriotic service of its
		  members and its innovative programs and dedication to military
		  families.
	
	
		Whereas members of the New Hampshire National Guard were
			 first responders to the terrorist attacks on September 11, 2001, and secured
			 New Hampshire National Guard armories, refueled fighter jets patrolling the
			 airspace over major United States cities, and provided security for municipal
			 airports in New Hampshire;
		Whereas the mobilization of members of the New Hampshire
			 National Guard to serve in Operation Iraqi Freedom was the largest call-up for
			 the New Hampshire National Guard since World War II;
		Whereas in 2004, the New Hampshire Army National Guard had
			 over half of its 1,700 soldiers deployed overseas on 18-month tours;
		Whereas between 2004 and 2007, more than 1,500 members of
			 the New Hampshire National Guard served on active duty in Iraq, Afghanistan,
			 Bosnia, Kosovo, or other locations around the world;
		Whereas five members of the New Hampshire National Guard
			 have been killed while serving in Operation Noble Eagle, Operation Enduring
			 Freedom, or Operation Iraqi Freedom;
		Whereas between October 2005 and April 2007, the Governor
			 of New Hampshire activated the New Hampshire National Guard three times to
			 respond to storm-related natural disaster emergencies;
		Whereas the Governor of New Hampshire activated the New
			 Hampshire National Guard in April 2007 to respond to flooding in local
			 communities and the National Guard provided assistance for evacuation,
			 security, sandbagging, security checkpoints, and communications;
		Whereas the New Hampshire National Guard provided
			 humanitarian assistance in Louisiana after Hurricanes Katrina and Rita;
		Whereas the New Hampshire National Guard established the
			 Wing Family Program, to provide family support and assistance to families of
			 deployed members of the 157th Air Refueling Wing;
		Whereas the New Hampshire National Guard has created a
			 Family Program consisting of coordinated volunteers to assist the families of
			 members who serve and have served;
		Whereas the New Hampshire National Guard has pioneered
			 child and youth programs, including childcare, financial assistance, summer
			 camps, and special events for the children of members;
		Whereas the New Hampshire National Guard has established
			 Operation Welcome Home, a State program coordinating multiple
			 State departments, agencies, and volunteers;
		Whereas the New Hampshire National Guard has established
			 an effective Full Cycle Deployment Support Program that serves as a national
			 model to help members and their families before, during, and after a deployment
			 cycle; and
		Whereas the members of the New Hampshire National Guard
			 have served with courage, selflessness, and compassion, and have earned the
			 respect and gratitude of New Hampshire citizens and all Americans: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 exemplary service and sacrifice of members of the New Hampshire National Guard;
			 and
			(2)commends the
			 members of the New Hampshire National Guard and their families for their
			 service and sacrifice on behalf of the United States.
			
